Case 1:19-cv-20409-MGC Document 27 Entered on FLSD Docket 06/20/2019 Page 1 of 13



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION


   ------------------------------------X
   MT. HAWLEY INSURANCE COMPANY,       :
                                       :
        Plaintiff,                     :       Case No. 1:19-cv-20409-MGC
                                       :
   v.                                  :
                                       :
   BRICKELL ON THE RIVER SOUTH TOWER   :
   CONDOMINIUM ASSOCIATION, INC., and  :
   MICHAEL LALLA,                      :
                                       :
        Defendant.
   ------------------------------------X


               DEFENDANT’S MOTION FOR SUMMARY JUDGMENT




                                                 HUNTON ANDREWS KURTH LLP
                                                     1111 Brickell Ave., Suite 2500
                                                                  Miami, FL 33131
                                                                    (305) 810-2500

                                                    Attorneys for Brickell on the River
                                           South Tower Condominium Association, Inc.
Case 1:19-cv-20409-MGC Document 27 Entered on FLSD Docket 06/20/2019 Page 2 of 13



   I.      Introduction

           This is an insurance dispute. Brickell on the River South Tower Condominium

   Association, Inc. (“Brickell”) is a condominium building. Throughout 2017, Mt. Hawley

   Insurance Company covered Brickell under a Commercial General Liability Policy (the

   “Policy”). See Statement of Material Facts (“SMF”) ¶ 1. Among other things, the Policy covers

   bodily injury claims against Brickell. See id. ¶ 2.

           During the policy period, an elevator in Brickell’s building allegedly malfunctioned and

   fell several floors before coming to a stop. See id. ¶ 5. Michael Lalla, a passenger on the elevator,

   later sued Brickell for negligence. See id. ¶ 6. That claim (the “Lalla claim”) remains pending in

   Florida state court. See id. ¶ 7.

           Brickell tendered defense of the Lalla claim to Mt. Hawley, who agreed to defend under a

   reservation of rights. See id. ¶ 8. Mt. Hawley then filed this action seeking a declaration that it

   owes no duty to defend or indemnify. See ECF No. 1.

           In Mt. Hawley’s complaint, and in prior communications with Brickell, Mt. Hawley does

   not dispute that the Policy’s insuring agreement covers Lalla’s claim. See SMF ¶ 10; ECF No. 1.

   Instead, it disclaims coverage under two provisions, neither of which apply.

           First, Mt. Hawley contends that coverage is barred under the Tenants and Contractors

   Endorsement (the “Contractors Endorsement”). This endorsement bars coverage for injury

   arising directly or indirectly from a contractor’s work unless Brickell complies with certain

   conditions. Mt. Hawley contends that the endorsement applies because ThyssenKrupp Elevator

   Corporation, a contractor, maintains Brickell’s elevators under a maintenance agreement. See

   generally ECF No. 1; SMF ¶ 11.




                                                     2
Case 1:19-cv-20409-MGC Document 27 Entered on FLSD Docket 06/20/2019 Page 3 of 13



          Yet as Judge Marra recently ruled in Mt. Hawley Ins. Co. v. Roebuck, 2019 WL 1585024,

   at *1 (S.D. Fla. Apr. 12, 2019), the Contractors Endorsement only applies when the underlying

   complaint clearly alleges that the injury arose from a tenant’s presence or a contractor’s work;

   not where, as here, the underlying complaint generally alleges that the insured’s negligence

   caused the injury and makes no reference to the work of a contractor. Since the Lalla complaint

   solely references Brickell and does not clearly allege that Lalla’s injuries flow from a

   contractor’s work, the jury might find that Lalla’s alleged injuries arose solely from Brickell’s

   actions, not those of its contractor. This creates a potential that the Contractors Endorsement will

   not apply, and so Mt. Hawley must defend.

          Second, Mt. Hawley claims in a waning paragraph at the end of its complaint that

   Brickell’s agreement with ThyssenKrupp violates the Policy’s subrogation provision. See ECF

   No. 1 ¶ 58. This argument fails because the subrogation provision only forbids Brickell from

   interfering with Mt. Hawley’s subrogation rights after the loss occurs. Brickell signed the

   elevator-maintenance agreement well before the loss occurred, and there are no allegations that

   Brickell committed any post-loss action to thwart Mt. Hawley’s subrogation rights. Mt. Hawley

   thus cannot show that Brickell violated the Policy’s subrogation provision.

          Finally, because neither of Mt. Hawley’s coverage defenses clearly bar coverage, and

   because the Lalla claim remains pending, the duty to indemnify claim is not ripe and should be

   dismissed.

          For these reasons, the Court should grant summary judgment for Brickell; rule that Mt.

   Hawley must defend Brickell in the underlying Lalla action; and dismiss the duty to indemnify

   claim for lack of jurisdiction.




                                                    3
Case 1:19-cv-20409-MGC Document 27 Entered on FLSD Docket 06/20/2019 Page 4 of 13



   II.    Legal Standard

          A.      Motion for Summary Judgment

          Summary judgment is warranted if “there is no genuine issue as to any material fact and

   [Brickell] is entitled to a judgment as a matter of law.” Employers Corp. v. Catrett, 477 U.S. 317,

   330 (1986); Fed. R. Civ. P. 56(a). When the non-moving party bears the burden of proof at trial,

   the moving party can obtain summary judgment by submitting “affirmative evidence that negates

   an essential element of the non-moving party’s claim” or it may show that “the non-moving

   party’s evidence is insufficient to establish an essential element” of the non-moving party’s

   defense. Id. Unless the non-moving party can refute this showing with “particular parts of

   materials in the record” or show “that the materials do not establish the absence or presence of a

   genuine dispute,” the moving party will meet its burden of production. Carroll v. Carnival

   Corp., 2017 WL 4324818, at *3 (S.D. Fla. July 13, 2017).

          B.      Duty to Defend

          An insurer’s duty to defend is distinct from and broader than an insurer’s duty to

   indemnify. Trizec Properties, Inc. v. Biltmore Const. Co., Inc., 767 F.2d 810, 812 (11th Cir.

   1985). The duty to defend arises when the complaint alleges facts that “fairly and potentially

   bring the suit within policy coverage.” Lawyers Title Ins. Corp. v. JDC (America) Corp., 52 F.3d

   1575, 1580 (11th Cir. 1995) (internal citations and quotation marks omitted). In other words,

   when the complaint alleges facts that potentially bring the suit within the policy coverage, “the

   insurer is obligated to defend the entire suit.” Lime Tree Vill. Cmty. Club Ass’n, Inc. v. State

   Farm Gen. Ins. Co., 980 F.2d 1402, 1405 (11th Cir. 1993). “Any doubts regarding the duty to

   defend must be resolved in favor of the insured.” Goldberg v. Nat’l Union Fire Ins. Co. of

   Pittsburgh, PA., 143 F. Supp. 3d 1283, 1294 (S.D. Fla. 2015) (citation omitted), aff’d sub nom.

   Stettin v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, 861 F.3d 1335 (11th Cir. 2017).

                                                   4
Case 1:19-cv-20409-MGC Document 27 Entered on FLSD Docket 06/20/2019 Page 5 of 13



          Under Florida’s “eight corners rule,” courts analyze an insurer’s duty to defend solely

   from the underlying complaint and the policy. See Morette Co. v. Southern-Owners Ins. Co., 301

   F. Supp. 3d 1175, 1182 (N.D. Fla. 2017) (internal citations and quotations omitted). “The actual

   facts of the situation are not pertinent.” JDC (America) Corp., 52 F.3d at 1580 (internal citations

   and quotation marks omitted). In fact, even “when the actual facts are inconsistent with the

   allegations in the complaint, the allegations in the complaint control in determining the insurer’s

   duty to defend.” Hartford Acc. & Indem. Co. v. Beaver, 466 F.3d 1289, 1292 (11th Cir. 2006)

   (citation omitted).

          Florida recognizes a narrow exception to this rule, allowing courts to consider extrinsic

   evidence in “exceptional cases” where the underlying facts are “undisputed, and, had they been

   pled in the complaint, they clearly would have placed the claims outside the scope of coverage.”

   See Stephens v. Mid-Continent Cas. Co., 749 F.3d 1318, 1323 (11th Cir. 2014). This is a

   generally disfavored equitable remedy, only appropriate “when it is manifestly obvious to all

   involved that the actual facts placed the claims outside the scope of coverage.” Id. (quoting First

   Specialty Ins. Corp. v. 633 Partners, Ltd., 300 F. App’x. 777, 786 (11th Cir. 2008)).

          And “when an insurer relies on an exclusion to deny coverage, it has the burden of

   demonstrating that the allegations of the complaint are cast solely and entirely within the policy

   exclusion and are subject to no other reasonable interpretation.” Scottsdale Ins. Co. v. Tuckers

   Lounge Inc., 2010 WL 11606308 *1, *2 (S.D. Fla. March 22, 2010) (citing Northland Cas. Co.

   v. HBE Corp., 160 F. Supp. 2d 1348, 1359 (M.D. Fla. 2001)).

          C.      Duty to Indemnify

          Actual facts, not allegations, drive the duty to indemnify. See, e.g., Colony Ins. Co. v.

   Barnes, 410 F. Supp. 2d 1137, 1143 (N.D. Fla. 2005). As a result, an insurers’ duty to indemnify

   is not ripe “until the insured is in fact held liable in the underlying suit.” Depositors Ins. Co. v.
                                                    5
Case 1:19-cv-20409-MGC Document 27 Entered on FLSD Docket 06/20/2019 Page 6 of 13



   BGW Design Ltd., Inc., 2018 WL 1830806, at *3 (S.D. Fla. Feb. 28, 2018) (citation omitted),

   report and recommendation adopted, 2018 WL 3672246 (S.D. Fla. May 17, 2018).

          “A narrow exception to this rule allows a court to decide the question of indemnity before

   final resolution of the underlying case if it can conclusively determine from the allegations in the

   complaint that no coverage exists.” S. Coatings, Inc. v. Century Sur. Co., 2008 WL 954178, at *4

   (S.D. Fla. Apr. 8, 2008). But it does not apply when “with respect to the duty to defend, the

   allegations and the supporting record create a potentiality that coverage exists.” Id.

          Because ripeness is a justiciability issue, a federal court has no jurisdiction over an unripe

   claim. See, e.g., Mid-Continent Cas. Co. v. G.R. Constr. Management, Inc., 278 F. Supp. 3d

   1302, 1306 (M.D. Fla. 2017) (dismissing a premature indemnification claim for want of

   jurisdiction since it was “not ripe as a case of actual controversy”). For this reason, an unripe

   duty to indemnify claim “is due to be dismissed.” See id.; Depositors, 2018 WL 1830806, at *3

   (same); Mid-Continent Cas. Co. v. Delacruz Drywall Plastering & Stucco, Inc., 766 F. App’x

   768 (11th Cir. 2019) (recognizing that an unripe duty to indemnify claim is non-justiciable and is

   correctly dismissed).

   III.   Argument

          Neither of the provisions Mt. Hawley cites in its complaint bar coverage for the Lalla

   claim. First, as in Roebuck, the Lalla complaint does not “solely and entirely” allege that Lalla’s

   injury arose out of a contractor’s work; the Lalla complaint instead alleges that Brickell’s acts

   caused the elevator malfunction. There is a potential, under those allegations, that the jury will

   find that Lalla’s alleged injuries flow from Brickell’s acts, not those of its contractor. The

   endorsement will not apply in that case. Given this potential, Mt. Hawley must defend.




                                                    6
Case 1:19-cv-20409-MGC Document 27 Entered on FLSD Docket 06/20/2019 Page 7 of 13



           Second, the Policy’s subrogation clause only forbids Brickell from interfering with Mt.

   Hawley’s subrogation rights after a loss. And yet the only alleged impairment occurred years

   before the loss. So the subrogation provision does not bar coverage for the Lalla claim.1

           Finally, since Mt. Hawley must defend, and since the Lalla claim remains pending, Mt.

   Hawley’s indemnification claim is premature, unripe, and should be dismissed.

           A.      The Contractors Endorsement Does Not Bar Coverage, Because There is a
                   Chance That It Will Not Apply.

           This Contractors’ Endorsement does not absolve Mt. Hawley’s duty to defend since there

   is a chance, on the facts alleged in the Lalla complaint, that Lalla’s purported injuries did not

   arise from ThyssenKrupp’s work and solely flowed from Brickell’s acts or omissions. See

   Roebuck, 2019 WL 1585024.

           The Contractors Endorsement bars coverage for bodily injury arising “directly or

   indirectly from a commercial tenant’s occupation, use or maintenance of any premises leased to

   such tenant by any insured, such tenant’s operations of any kind, or work by a ‘contractor’”

   when the insured fails to comply with certain condition precedents. See SMF ¶ 3; ECF No. 1-6 at

   29. The Policy defines a “contractor” as “any person or entity that any insured hires or contracts

   with for the performance of any work for construction, renovations, maintenance.” Id.

           Roebuck analyzed this same endorsement. The insured there was a commercial landlord

   that owned a strip mall. Id., at *9-10. A tenant in the strip mall was a bar called Uncle Mick’s.

   Id., at *10. One night, a bar patron left the bar and found a man beating a woman in the bar’s

   parking lot. Id., at *12. The patron intervened, was stabbed, and sued the bar and the landlord for

   negligence. Id., at *12-13.



           1
            The parties do not dispute that the insuring agreement covers the Lalla claim. The only issue is
   whether an exclusion or condition precludes coverage.
                                                      7
Case 1:19-cv-20409-MGC Document 27 Entered on FLSD Docket 06/20/2019 Page 8 of 13



          The landlord then tendered defense of the suit to Mt. Hawley. Id., at *2. Citing the tenant-

   specific portion of the same Contractors Endorsement Mt. Hawley cites here, the insurer sought a

   declaration that the endorsement barred coverage. Id., at *2-3. And much like Mt. Hawley’s

   argument here, the insurer argued that the Contractors Endorsement applied since the injury

   arose “directly or indirectly” from the bar’s occupation or use of the premises. Id., at *16-17. It

   then disclaimed coverage because the landlord failed to comply with the endorsement’s

   condition precedents. Id.

          On cross-motions for summary judgment, Judge Marra rejected Mt. Hawley’s position—

   the same one it takes here—ruling that the Contractors Endorsement did not clearly bar coverage

   for the claim.

          To start, the court recognized that the Contractors Endorsement only applies if the

   underlying injury arose “directly or indirectly” from a tenant’s occupation, use or maintenance of

   the leased property. Id., at *21-22. It then reasoned that the underlying complaint did not

   “obviously resolve” whether the injury arose from the tenant’s occupation, as it merely made

   “generalized allegations of negligence” against all the defendants, and did not include specific

   allegations connecting the attack with Uncle Mick’s bar. Id., at *23.

          Since the complaint did not clearly establish that the Contractors Endorsement would bar

   coverage, the court next considered whether this was an exceptional circumstance in which it

   should consider extrinsic evidence. The answer was no. The court noted that, under Florida law,

   extrinsic evidence is permissible only when it is “manifestly obvious to all involved that the

   actual facts placed the claims outside the scope of coverage.” Id., at *26. Because the parties

   “hotly dispute[d]” whether the underlying plaintiff’s injuries could be reasonably interpreted as

   arising directly or indirectly from the tenant’s presence or a contractor’s work, the court refused



                                                   8
Case 1:19-cv-20409-MGC Document 27 Entered on FLSD Docket 06/20/2019 Page 9 of 13



   to apply the exception. Id., at *22, 26-27. And so because there was a potential that the jury

   could find that the injury did not arise out of the tenant’s presence, the complaint did not solely

   and entirely allege facts falling within the endorsement. Mt. Hawley thus had a duty to defend.

          So too here. As in Roebuck, this Contractors Endorsement applies only if the injury

   “directly or indirectly” arises from a tenant’s presence or a contractor’s work. See SMF ¶ 3. The

   Lalla complaint does not “obviously resolve” this question, as it only makes “generalized

   allegations of negligence” against Brickell:

         [Brickell] was the sole owner of the property and had exclusive control over the common
          elements of the apartment complex, including the elevators. ECF No. 1, Ex. A ¶ 13;

         As the sole owner of the common elements of the apartment complex, including the
          elevator used by [Lalla], [Brickell] owed a non-delegable legal duty to invitees, including
          Plaintiff, to maintain the premises in a reasonably safe condition, to warn of any dangers
          about which it was aware of or should have been aware of, and otherwise exercise
          ordinary reasonable care. Id. ¶ 14;

         [Brickell] breached its non-delegable duty owed to [Lalla] by:

              o a. Negligently installing, assembling, or repairing the elevator, the elevator’s
                electrical systems, or other mechanisms that govern its operation to prevent same
                from malfunctioning;

              o b. Negligently failing to conduct periodic inspections of the elevator, its electrical
                systems, and/or other mechanisms that govern its operation to prevent same from
                malfunctioning;

              o c. Negligently failing to have adequately trained personnel to operate, maintain,
                and/or inspect the elevator, its electrical systems, and/or other mechanisms that
                govern its operation to prevent same from malfunctioning;

              o d. Failing to warn the plaintiff of the malfunctioning elevator;

              o e. Failing to shut down the malfunctioning elevator to prevent the public from
                using the same;

              o f. Violating applicable Florida Building Codes. Id. ¶ 15;

         [Brickell’s] breach of its duty was the sole and proximate cause of [Lalla’s] injuries and
          damages. Id. ¶ 16;



                                                   9
Case 1:19-cv-20409-MGC Document 27 Entered on FLSD Docket 06/20/2019 Page 10 of 13



         As a result of Defendant’s negligence, Plaintiff has suffered severe and permanent
          injuries and continues to experience pain and suffering, permanent impairment, loss of
          capacity for the enjoyment of life, loss of earnings, and lost wage-earning capacity. Id. ¶
          17.

   As these allegations show, the Lalla complaint doesn’t even reference a contractor; it attributes

   the negligence claim to Brickell’s acts alone.

          And, as in Roebuck, it is far from uncontested that the injury arose from ThyssenKrupp’s

   work. To the contrary, the parties in the underlying case will “hotly dispute” whether

   ThyssenKrupp or Brickell or either is to blame for the alleged injury. Depending on how the jury

   resolves that dispute, there is a potential that the jury will find that the injury arose solely from

   Brickell’s acts or omissions, not from the work of ThyssenKrupp. As a result, this is not a case in

   which it is “manifestly obvious to all involved that the actual facts placed the claims outside the

   scope of coverage.” Roebuck, 2019 WL 1585024, at *27. It’s exactly the opposite.

          In the end, if this endorsement did not apply in Roebuck—where there was a strong

   inference that the bar fight arose from the tenant bar—it does not apply when the underlying

   plaintiff attributes all the negligence to Brickell and does not even reference the contractor in the

   complaint. Simply said, Lalla has made broad allegations against Brickell alone, leaving open the

   possibility that the jury will find that the injury stems solely from Brickell’s acts. And since the

   actual facts and liability of the underlying parties are still in hot dispute, the court should not

   speculate about what the actual facts will be and should refer only to the complaint and the

   policy. Because the complaint does not solely and entirely allege facts that fall within the

   endorsement, Mt. Hawley must defend the Lalla claim.

          B.      Brickell Complied with the Subrogation Provision Because it did not Impair
                  Mt. Hawley’s Recovery Rights After the Loss.

          Mt. Hawley claims that Brickell’s elevator agreement with ThyssenKrupp (the “Gold’s

   Maintenance Agreement”) violates the subrogation provision because Brickell purportedly

                                                    10
Case 1:19-cv-20409-MGC Document 27 Entered on FLSD Docket 06/20/2019 Page 11 of 13



   waived its subrogation rights against ThyssenKrupp in that agreement. ECF No. 1 ¶ 58. This

   argument fails because any waiver of subrogation occurred before the loss, in compliance with

   the Policy.

          The Policy’s subrogation provision provides that if “the insured has rights to recover all

   or part of any payment we have made under this Coverage Part, those rights are transferred to us.

   The insured must do nothing after loss to impair them.” See ECF No. 1, Ex. D at 16 (emphasis

   added). Courts nationwide hold that this provision does not bar a pre-loss subrogation waiver.

   See, e.g., The Travelers Property & Cas. Ins. Co. v 23rd Street Properties, 2009 WL 10453388,

   at *1 (N.Y. Sup. Ct. Apr. 16, 2009) (analyzing this provision and holding that a subrogation

   waiver was valid “because the CGL policy allows the insured to relinquish its claims prior to the

   loss”); Trinity Universal Ins. Co. v. Bill Cox Const., Inc., 75 S.W.3d 6 (Tex. App. 2001) (holding

   that the provision did not bar a pre-loss waiver of subrogation); Cont’l Cas. Co. v. Homontowski,

   181 Wis. 2d 129, 135 (Ct. App. 1993) (same). See also Dantzler Lumber & Exp. Co. v.

   Columbia Cas. Co., 115 Fla. 541, 553–54 (1934) (noting that an insurer is only entitled to “such

   rights as the insured” possesses, which an insurer can validly relinquish before the loss).

          Brickell signed the Gold’s Maintenance Agreement in 2011—well before the loss. See

   SMF ¶ 11. And Mt. Hawley does not allege that Brickell stymied Mt. Hawley’s subrogation

   rights in any other way. Thus, Mt. Hawley cannot establish that Brickell breached the condition.

          C.      Because No Coverage Defense Clearly Applies, and Because the Lalla Claim
                  Remains Pending, the Indemnification Claim is not Ripe.

          A duty to indemnify claim is not ripe until the insured is “in fact held liable in the

   underlying suit.” Depositors, 2018 WL 1830806, at *3 (S.D. Fla. Feb. 28, 2018) (granting a

   motion to dismiss an unripe indemnification claim) (citation omitted), report and

   recommendation adopted, 2018 WL 3672246 (S.D. Fla. May 17, 2018). The sole exception to


                                                   11
Case 1:19-cv-20409-MGC Document 27 Entered on FLSD Docket 06/20/2019 Page 12 of 13



   this rule is when a court can “conclusively determine from the allegations in the complaint that

   no coverage exists.” S. Coatings, Inc., 2008 WL 954178, at *4. But when there is a potential for

   coverage, the exception does not apply. Id.

           Since the Lalla claim remains pending, Brickell is not yet liable in the underlying suit.

   See SMF ¶ 7. And as shown above, neither of Mt. Hawley’s coverage defenses clearly apply

   under the allegations in the complaint, leaving open a potential for coverage. The

   indemnification claim is therefore unripe, non-justiciable, and “due to be dismissed.” Mid-

   Continent, 278 F. Supp. 3d at 1305.

   IV.     Conclusion

           The duty to defend turns on potentiality. If there is a chance that the policy could cover

   the alleged claims, the insurer must defend. See JDC (America) Corp., 52 F.3d at 1580 (holding

   that the duty to defend arises “when the complaint alleges facts that fairly and potentially bring

   the suit within policy coverage. The actual facts of the situation are not pertinent” (internal

   citations and quotation marks omitted)). Lalla’s complaint broadly attributes his injuries to

   Brickell’s acts, not ThyssenKrupp’s. A jury thus could find that Lalla’s injuries arose solely from

   Brickell’s acts, leaving the potential that the Contractors Endorsement will not apply.

           Along with this, Brickell did not violate the Policy’s subrogation provision, as it signed

   the Gold’s Maintenance Agreement well before the loss occurred. And since the Lalla claim

   remains pending and no coverage defenses clearly apply, the duty to indemnify claim is not ripe

   for adjudication.

           For these reasons, this Court should grant summary judgment for Brickell; rule that Mt.

   Hawley must defend the Lalla claim; and dismiss the duty to indemnify claim for lack of

   jurisdiction.



                                                   12
Case 1:19-cv-20409-MGC Document 27 Entered on FLSD Docket 06/20/2019 Page 13 of 13



   Dated: June 20, 2019                            HUNTON ANDREWS KURTH LLP

                                                   /s/ Walter J. Andrews
                                                   Walter J. Andrews (Fla. Bar No. 84863)
                                                   David M. Costello (Fla. Bar No. 1004952)
                                                   HUNTON ANDREWS KURTH LLP
                                                   1111 Brickell Avenue, Suite 2500
                                                   Miami, Florida 33131
                                                   Tel: (305) 810-6407
                                                   wandrews@huntonAK.com
                                                   dcostello@huntonAK.com
                                                   Attorneys for Brickell on the River South
                                                   Tower Condominium Association, Inc.


                                CERTIFICATE OF SERVICE

          The undersigned certifies that on June 20, 2019 a true and correct copy of

   DEFENDANT’S MOTION FOR SUMMARY JUDGMENT was electronically filed with the

   Clerk of Court using the CM/ECF system, which will send notification of such filing to all

   counsel of record.


                                                   /s/ Walter J. Andrews
                                                   HUNTON ANDREWS KURTH LLP




                                              13
